12/31/2018           12:43               4048817777                                                    ALSrn                                                              PAGE    82/82
               Case 1:17-cv-07417-VM-HBP Document 101 Filed 01/04/19 Page 1 of 1




                                                                              ALSTON & BIRD
                                                                                             90 P~rk Av~nur;
                                                                                          ~lew Yori(, NY 10016
                                                                                   212-2j0-9400   I F~~: 212·210·9~M

        Karl   Geerr.kr.n                                                              Direct DI~!: 7.12·210·9~71                         r:mall: karl,geerclcen@alston.com


        Dccern ber 3 l, 2018
                                                                                                Request GRANTED. Defendant's time to respond to the
        VIA FACSJMILE
                                                                                                December 28, 2018 letter is extended to January 8, 2019.
        The Honorable Victor Marrero
        United States District Judge
        United States Cornthouse
        500 Pearl Street, Suite 660
        New York, NY 10007                                                                                                                                      1/4/2019
                                                                                                                                                                    PART I
        Re:              Cnve11trp Capital v. EEA Lifa Settlements Inc.• No. l 7-cv-07417

        Dear Judge Marrero:

                We represent Defendant EEA Life Settlements, Inc. ("EEA lnc.") in the above referenced
        matter. On December 28, 2018, Plaintiff Coventry Capital US LLC ("Coventry") fa,xed a letter to
        Your Honor seeking a pre-motion conference conce,·ning Coventry's motion for partial
        reconsideration of the Corn1's December 17. 2018 Order denying Coventry's motion for a
        preliminary injunction. ln light of holiday and travel schedules of both counsel and the principa.J
        representative ofEEA Inc., EEA lnc. respectfully requests that its time to respond to the December
        28, 2018 letter be extended to January 8, 2019. EBA rnc. has conferred with Coventry and
        Coventry consents to this request. This is EEA Inc. 's first request for an extension.

                           We appreciate the Courrs continued attention to this matter.

                                                                                                          Respectfully submit1ed,




                                                                                                          K.irl Gccrcken



        cc:               Counsel ofRecord




        Al~lM   t.   0/rd LL~                                                                                                                                 w·ww.~UtOl"l.corn


        Atl•MD       I   Beilln~   I P.nm~I! I   Charlotta   I   Dnll~s   I   Lo, Ane~I~~ I New York I ~,:~~rr,h T•ite~/c I ~,n Fr>ne1ir.o I ~lllcon Valley I WMshl~~ton, D.C.
